UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-7894



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ERNEST LEIGH RICKETTS, a/k/a Ernie Ricketts,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CR-99-366, CA-01-326-3)


Submitted:   April 17, 2003                 Decided:   April 22, 2003


Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marvin David Miller, Alexandria, Virginia, for Appellant. N. George
Metcalf, Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ernest Leigh Ricketts, seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his motion filed under 28 U.S.C. § 2255 (2000).

We have independently reviewed the record and conclude Ricketts has

not made a substantial showing of the denial of a constitutional

right.    See   Miller-El   v.   Cockrell,   123   S.   Ct.   1029   (2003).

Accordingly, we deny a certificate of appealability and dismiss the

appeal.    See 28 U.S.C. § 2253(c) (2000).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                 DISMISSED




                                     2